                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CARLTON LANE
                                                    NO. 3:14-CV-00991
      Plaintiff,
                                                    (JUDGE CAPUTO)
              v.

JOSEPH F. TAVARES, MD, et al.,                      (CHIEF MAGISTRATE JUDGE
                                                    SCHWAB)
      Defendants.

                                        ORDER

      NOW, this 16th day of April, 2019, upon review of the Reports and Recommendations
of Chief Magistrate Judge Schwab (Docs. 288, 289) and the parties’ corresponding
objections, IT IS HEREBY ORDERED that:
      (1)     The Reports and Recommendations are ADOPTED as modified in the
              Memorandum preceding this Order.
      (2)     The Motion for Summary Judgment filed by Defendant Joseph F. Tavares,
              MD (Doc. 248) is GRANTED in part and DENIED in part.
              (A)    Judgment is ENTERED in favor of Defendant Tavares and against
                     Plaintiff Carlton Lane on Counts IV and V of the Second Amended
                     Complaint (Doc. 217).
              (B)    The Motion is DENIED in all other respects.
      (3)     The Motion for Summary Judgment filed by the remaining Defendants (the
              “Commonwealth Defendants”) (Doc. 245) is GRANTED in part and DENIED
              in part.
              (A)    Judgment is ENTERED in favor of the Commonwealth Defendants and
                     against Plaintiff Carlton Lane on Counts II and V of the Second
                     Amended Complaint.
              (B)    All other claims brought in the Second Amended Complaint against
                     Defendant Cook are DISMISSED without prejudice for failure to
            exhaust administrative remedies.
      (C)   All claims brought in the Second Amended Complaint regarding Lane’s
            assignment to SCI Huntingdon (including the race discrimination claim
            alleged in Count IV), Defendant Pennsylvania Department of
            Corrections’ (the “DOC’s”) contract for medical services, the DOC’s
            failure to enact policies to protect religious rights, and the DOC’s
            failure to train employees on ADA policies are DISMISSED without
            prejudice for failure to exhaust administrative remedies.
      (D)   Lane’s request for injunctive relief (Doc. 217 at 52) is DISMISSED as
            moot.
      (E)   The Motion is DENIED in all other respects.
(4)   The following claims remain against the following Defendants:
      (A)   Count I (Free Exercise Clause) against Defendants Tavares, Price,
            Bickell, Eckard, and Oppman;
      (B)   Count III (Eighth Amendment conditions of confinement) against
            Defendants Tavares, Price, Bickell, Eckard, and Oppman;
      (C)   Count VI (RLUIPA) against the DOC;
      (D)   Count VII (ADA) against the DOC; and
      (E)   Count VIII (RA) against the DOC.
      All other Defendants are TERMINATED from this action.
(5)   This matter is placed on the August 2019 Trial List.


                                           /s/ A. Richard Caputo
                                           A. Richard Caputo
                                           United States District Judge




                                    2
